              Case 2:17-cv-01138-JCC Document 28 Filed 07/07/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA;                              CASE NO. C17-1138-JCC
10                             Plaintiff;                   ORDER
11                     v.

12   THE REAL PROPERTY COMMONLY
     KNOWN AS 101 WEST HERMOSA DRIVE,
13   SAN GABRIEL, CALIFORNIA 91775, LOS
     ANGELES COUNTY, PARCEL NO.
14
     536021022, TITLED IN THE NAME OF DEK
15   GROUP, LLC;

16   ALL FUNDS CONTAINED IN WELLS
     FARGO BANK ACCOUNT NUMBER
17   XXXXXX4582, HELD IN THE NAME OF
     BRIAN K. BURNETT;
18

19   AND

20   ALL FUNDS CONTAINED IN BANK OF
     AMERICA ACCOUNT NUMBER
21   XXXXXXXX9392, HELD IN THE NAME OF
     DEK GROUP, LLC;
22

23
                               Defendants.
24

25
            This matter comes before the Court on the Government’s status report (Dkt. No. 24). The
26
     Court previously stayed all proceedings in this civil forfeiture case because the Government was

     ORDER
     C17-1178-JCC
     PAGE - 1
               Case 2:17-cv-01138-JCC Document 28 Filed 07/07/20 Page 2 of 2




 1   prosecuting a related criminal case before the Court. See United States v. Shelburne, et al., Case

 2   No. CR17-0203-JCC, Dkt. No. 1 (W.D. Wash. 2017). The Court concluded that the civil and

 3   criminal cases were sufficiently related and that civil discovery would adversely affect the

 4   Government’s ability to investigate and prosecute the criminal case. (Dkt. No. 15 at 3) (citing 18

 5   U.S.C. § 981(g)(1)). The Court has granted four extensions of the stay. (Dkt. Nos. 18, 20, 22,

 6   24.)

 7          In its status report, the Government notes that the criminal case is ongoing. (Dkt. No. 25

 8   at 3.) The Government is continuing to prosecute a defendant who may claim ownership of the
 9   properties at issue in this civil forfeiture action. (Id.); see also Shelburne, CR17-0203-JCC, Dkt.
10   No. 268. Therefore, the Government asks the Court to continue the current stay. (Dkt. No. 25 at
11   3.)
12          The Court concludes that it is appropriate to continue its stay of proceedings. The
13   Government continues to investigate and prosecute the related criminal case. The Government
14   seeks forfeiture of some of the same assets named in this civil forfeiture action. Shelburne,
15   CR17-0203-JCC, Dkt. No. 48 at 15–17; (Dkt. No. 1 at 55–59.) The Court finds that allowing
16   civil discovery in this case would adversely affect the Government’s ongoing investigation and
17   prosecution in the criminal case. 18 U.S.C. § 981(g)(1).
18          All proceedings in this matter remain STAYED until the related criminal case, Shelburne,

19   CR17-0203-JCC, is resolved, either through a verdict or guilty plea. The United States shall file

20   a status report no later than November 9, 2020.

21          DATED this 7th day of July 2020.




                                                           A
22

23

24
                                                           John C. Coughenour
25                                                         UNITED STATES DISTRICT JUDGE
26


     ORDER
     C17-1178-JCC
     PAGE - 2
